742 N.W.2d 119 (2007)
Donald F. BASQUIN, Jr., Plaintiff-Appellee,
v.
Evan MENKEN, Personal Representative of the Estate of Bruce S. Menken, Defendant, and
Shelley Stasson, Defendant-Appellant.
Docket No. 134659. COA No. 274855.
Supreme Court of Michigan.
December 20, 2007.
On order of the Court, the application for leave to appeal the July 25, 2007 order *120 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.